Case: 18-13513    Date Filed: 05/17/2019   Page: 1 of 6


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13513
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:17-cv-00220-CDL-MSH



CAMILO TOLEDO GARCIA,
In his individual capacity,

                                                            Petitioner-Appellant,

                                   versus

WARDEN, STEWART DETENTION CENTER,
In their official capacity,
ICE IMMIGRATION AND CUSTOMS ENFORCEMENT,
In their official capacity,
ACTING SECRETARY, DEPARTMENT OF HOMELAND SECURITY,
In their official capacity,

                                                        Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                               (May 17, 2019)
              Case: 18-13513     Date Filed: 05/17/2019    Page: 2 of 6


Before WILSON, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Camilo Toledo Garcia appeals the District Court’s dismissal of his petition

for a writ of habeas corpus under 28 U.S.C. § 2241 for lack of jurisdiction. After

careful review, we affirm.

      Garcia, a native and citizen of Mexico, attempted to enter the United States

unlawfully in 2000. Immigration authorities apprehended him and ordered his

expedited removal. See 8 U.S.C. § 1182(a)(7)(A)(i)(I) (providing that immigrants

without valid entry documents are inadmissible); id. § 1225(b)(1)(A)(i) (allowing

removal without a hearing of certain persons who seek admission to the United

States without entry documents). He was removed to Mexico the same day

authorities encountered him.

      Garcia later reentered the United States. North Carolina authorities arrested

him for driving while intoxicated in 2017. Upon his release, Immigration and

Customs Enforcement (ICE) took him into custody and detained him in Georgia.

While in custody, Garcia filed his § 2241 petition raising five claims: (1) that his

detention was not authorized by statute; (2) that ICE exceeded its authority by

arresting him in North Carolina, more than 100 miles from a border; (3) that he

was not subject to mandatory detention; (4) that he qualified for cancellation of

removal, a form of immigration relief, and was entitled to press that claim before


                                          2
               Case: 18-13513        Date Filed: 05/17/2019   Page: 3 of 6


an Immigration Judge; and (5) that he had a constitutional right to apply for

cancellation of removal.

      Just days after Garcia filed his habeas petition, ICE removed him pursuant to

an order reinstating his 2000 order of removal. The District Court dismissed

Garcia’s claims related to his detention as moot and dismissed claims related to

immigration relief for lack of jurisdiction. Garcia appealed.

      We review de novo the district court’s ruling that it lacks jurisdiction. Gupta

v. McGahey, 709 F.3d 1062, 1064–65 (11th Cir. 2013) (per curiam). We conclude

the district court correctly ruled that Garcia’s challenges to his detention became

moot and that it lacked jurisdiction over Garcia’s claims for immigration relief.

      A case becomes moot, and thus the court loses jurisdiction, “when [the case]

no longer presents a live controversy with respect to which the court can give

meaningful relief.” Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001)

(per curiam) (quotation marks omitted). Garcia’s challenges to his detention

became moot when he was removed from the United States and released from

custody. At that point, there was no detention to challenge, and the court could

give no relief with respect to it.

      Garcia argues the collateral consequences he faces as a result of his removal

mean there is still a live controversy, but the only consequences he raises—a 20-

year bar on reentry and possible future criminal prosecution if he returns again—


                                             3
               Case: 18-13513     Date Filed: 05/17/2019    Page: 4 of 6


are not consequences of his detention. The 20-year bar is a consequence of his

removal. See 8 U.S.C. § 1182(a)(9)(A) (barring reentry of persons removed for a

second time after a first removal under 8 U.S.C. § 1225(b)(1)). A future criminal

prosecution would be a consequence of Garcia violating the law, not of his prior

detention. Cf. Spencer v. Kemna, 523 U.S. 1, 15, 118 S. Ct. 978, 987 (1998).

Neither of these facts keeps the controversy live.

      As for Garcia’s claims to immigration relief, the REAL ID Act of 2005

stripped the district court of jurisdiction to hear those claims. The REAL ID Act

limits habeas review of orders of expedited removal to three issues and no others:

“whether the petitioner is an alien,” “whether the petitioner was ordered removed

under” the expedited removal statute, and “whether the petitioner can prove by a

preponderance of the evidence that the petitioner is an alien lawfully admitted for

permanent residence, has been admitted as a refugee . . . , or has been granted

asylum.” 8 U.S.C. § 1252(e)(2). In his habeas petition, Garcia said he should have

the chance to apply for cancellation of removal, a form of immigration relief. The

statute does not authorize the district court to hear that claim.

      Garcia asserts the jurisdiction-stripping provisions of the REAL ID Act

amount to an unconstitutional suspension of the writ. But “the substitution of a

collateral remedy which is neither inadequate nor ineffective to test the legality of

a person’s detention does not constitute a suspension of the writ of habeas corpus.”


                                           4
              Case: 18-13513     Date Filed: 05/17/2019   Page: 5 of 6


Alexandre v. U.S. Att’y Gen., 452 F.3d 1204, 1205–06 (11th Cir. 2006) (per

curiam) (quoting Swain v. Pressley, 430 U.S. 372, 381, 97 S. Ct. 1224, 1230

(1977)). Garcia had an adequate avenue for review: to file in this court a petition

for review of the order reinstating his removal. See Avila v. U.S. Att’y Gen., 560
F.3d 1281, 1284 (11th Cir. 2009) (per curiam) (holding this court has jurisdiction

to review legal and constitutional claims related to reinstatement orders). We have

jurisdiction to review “constitutional claims or questions of law raised” in a

petition for review. 8 U.S.C. § 1252(a)(2)(D). Garcia could have challenged the

2000 order of expedited removal in a petition for review of his reinstatement order.

See Avila, 560 F.3d at 1286 (reviewing whether a noncitizen subject to a

reinstatement order was subject to a prior order of removal).

      Garcia insists that he could not have petitioned for review in this court

because immigration authorities did not provide him with the removal orders at

issue. We fail to see why that would preclude him from petitioning for review.

Garcia could have raised a claim in this court that keeping the removal orders from

him denied him procedural due process. We could have entertained such a claim

on a petition for review.

      Garcia finally argues that the district court could have reviewed his habeas

petition under the “arbitrary and capricious” standard from the Administrative

Procedures Act, 5 U.S.C. § 706. This argument, too, fails. The “sole and


                                          5
               Case: 18-13513        Date Filed: 05/17/2019   Page: 6 of 6


exclusive means for judicial review of an order of removal” is a petition for

review. 8 U.S.C. § 1252(a)(5). Garcia’s citation to Judulang v. Holder, 565 U.S.
42, 132 S. Ct. 476 (2011), is inapposite. That case considered a challenge to a BIA

policy, not a final order of removal. Id. at 45, 132 S. Ct. at 479.

      We therefore AFFIRM the district court’s dismissal of Garcia’s § 2241

petition for lack of jurisdiction.




                                             6